Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

In response for reconsideration filed May 18, 2022, no claims were amended.

Applicant argued that, see page 5 – page 7 paragraph 1, filed May 18, 2022 with respect to claims 12, 14 and 15, “…At the outset, Yao refers only to subframe-based UL-DL configurations in conventional long term evolution (LTE) but is silent with respect to symbol-based UL-DL configuration switching. With respect to the Yao reference, cited paragraph [0116] of Yao discusses that after receiving the TDD reconfiguration information, the UE immediately determines a time period of using the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information (i.e., the alleged update information of UL-DL configuration), and uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information within the time period. Further, cited paragraph [0121] of Yao discusses a time gap from the time point of receiving the TDD reconfiguration information to the time point of receiving the new TDD reconfiguration information (i.e., the alleged a given time passes). 
That is, Yao discloses that after receiving the TDD reconfiguration information, the UE immediately determines a time period of using the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information. Yao further discloses that the time period is from the time point of receiving the TDD reconfiguration information to the time point of receiving the new TDD reconfiguration information. However, Yao fails to disclose that after receiving the TDD reconfiguration information, the UE immediately determines a time period of a first DL symbol of using the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information. In fact, Yao is silent with respect to the first DL symbol of using the TDD uplink and downlink configuration. Thus, Yao fails to disclose at least the above-referenced limitation of independent claim 12, as arranged.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 12, Yao clearly teaches a processor (see Fig.3, executing module 330 / a processor) that controls to perform a switching of Uplink-Downlink (UL-DL) configuration at a timing of a first DL symbol of UL-DL configuration indicated by update information of UL-DL configuration included in the RRC reconfiguration message after a given time passes from a reception of the RRC reconfiguration message (see para. 0085, 0099-0117, 0127, step S204, after receiving the TDD reconfiguration information, the UE immediately determines a time period {a time} of using the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information {update information of the UL-DL configuration}, and uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information within the time period {a time}; and, after receiving the TDD reconfiguration information, the UE immediately uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, see also para. 0119-0121, from the time point of receiving the TDD reconfiguration information to the time point of receiving the new TDD reconfiguration information {a given time passes}, that is, after receiving the TDD reconfiguration information, the UE immediately uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, see also para. 0157-0170, see also para. 0005, Table 1, when the TDD uplink and downlink configuration identifier is 1, that is, it is the TDD uplink and downlink configuration 1: the #0, #4, #5 and #9 subframes in one radio frame are downlink subframes; the #1 and #6 subframes are specific subframes; the #2, #3, #7 and #8 subframes are uplink subframes and para. 0011, after receiving TDD reconfiguration information sent by a network side, a user equipment (UE) immediately determining a time period of using a TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, and using the TDD uplink and downlink configuration indicated by the received TDD reconfiguration information in the time period; or, after receiving the TDD reconfiguration information sent by the network side, the UE immediately using the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, see also Fig.7, para. 0161-0167. Steps S702-S704, para. 0169-0174, S706,  start from the time point indicated in the TDD reconfiguration information to the time point indicated in the newly received TDD reconfiguration information. The TDD reconfiguration information may comprise: using the start radio frame number N of the subframe configuration indicated in the TDD reconfiguration information, wherein, the UE starts using the subframe configuration indicated in the TDD reconfiguration information from the #0 subframe in the radio frame of SFN=N to the time point given in the new TDD reconfiguration information received by the UE; or using the start radio frame number N and the subframe number M of the subframe configuration indicated in the TDD reconfiguration information, wherein, the UE starts using the subframe configuration indicated in the TDD reconfiguration information from the #M subframe in the radio frame of SFN=N to the time point given in the new TDD reconfiguration information received by the UE; or the life cycle T of the subframe configuration indicated in the TDD reconfiguration information, wherein, the UE starts using the subframe configuration indicated in the TDD reconfiguration information from the radio frame of SFN mod T=0 to the time point given in the new TDD reconfiguration information received by the UE; or the life cycle T and the offset of the subframe configuration indicated in the TDD reconfigurable information, wherein, the UE starts using the subframe configuration indicated in the TDD reconfiguration information from the subframe in the radio frame of (SFN*10+subframe number) mod T=offset to the time point given in the new TDD reconfiguration information received by the UE, or the UE starts using the subframe configuration indicated in the TDD reconfiguration information from the radio frame of SFN mod T=offset to the time point given in the new TDD reconfiguration information received by the UE.).


Applicant argued that, see page 7 paragraph 2 – page 9 paragraph 1, filed May 18, 2022 with respect to claims 12, 14 and 15, “…At the outset, Li, similar to Yao, refers only to subframe-based UL-DL configurations in conventional long term evolution (LTE) but is silent with respect to symbol-based UL-DL configuration switching. With respect to the Li reference, cited paragraph [0063] of Li discusses that because UL-DL subframe configuration 0 has 2 subframes (e.g., subframes 0, 5) allocated for downlink communication, a base station 902 may determine that the current UL-DL subframe configuration does not support the anticipated downlink traffic. In addition, cited paragraph [0063] of Li further discusses that to adapt to the heavier downlink traffic, the base station 902 may reconfigure/change the UL-DL configuration and select UL-DL configuration 1 in which subframes 4, 9 have been converted from uplink to downlink use. Further, cited paragraph [0063] of Li describes that upon changing the UL-DL subframe configuration for at least one radio frame, the base station 902 may transmit a configuration update message 914 to all UEs being served by the base station 902. That is, Li discloses that the base station 902 may reconfigure/change the UL-DL configuration to UL-DL configuration 1 in which subframes 4, 9 have been converted from uplink to downlink use. Li also discloses that upon changing the UL-DL subframe configuration for at least one radio frame, the base station 902 may transmit a configuration update message 914 to all UEs being served by the base station 902. However, Li fails to disclose reconfiguring/changing the UL- DL configuration to UL-DL configuration 1 in which a first DL symbol have been converted from uplink to downlink use. In fact, Li is also silent with respect to the first DL symbol of the UL-DL configuration. Thus, Li also fails to disclose the above-referenced limitation of independent claim 12, as arranged. In view of the above, as Li fails to disclose each and every limitation as arranged in independent claim 12, a rejection under § 102 cannot be supported. Thus, claim 12 is patentable over Li. Independent claims 14 and 15 contain substantially similar limitations and therefore are patentable over Li for at least the same reasons. Accordingly, withdrawal of this rejection is respectfully requested.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 12, Li clearly teaches a processor (see Fig.6, Fig.9, controller/processor 659) that controls to perform a switching of Uplink-Downlink (UL-DL) configuration at a timing of a first DL symbol of UL-DL configuration indicated by update information of UL-DL configuration included in the RRC reconfiguration message after a given time passes from a reception of the RRC reconfiguration message (see para. 0063, Because UL-DL subframe configuration 0 has 2 subframes (e.g., subframes 0, 5) allocated for downlink communication, the base station 902 may determine that the current UL-DL subframe configuration does not support the anticipated downlink traffic. To adapt to the heavier downlink traffic, the base station 902 may reconfigure/change the UL-DL configuration and select UL-DL configuration 1, for example. In UL-DL configuration 1, subframes 4, 9 have been converted from uplink to downlink use. Upon changing the UL-DL subframe configuration for at least one radio frame, the base station 902 may transmit a configuration update message 914 to all UEs being served by the base station 902. In an aspect, the configuration update message 914 may be broadcasted. In another aspect, the configuration update message 914 may indicate a new UL-DL subframe configuration selected by the base station 902 and be associated with one or more radio frames. In another aspect, the configuration update message 914 may include an indicator (e.g., a configuration indicator) having two or more bits to indicate the subframe configuration (e.g., the two or more bits may be used to indicate a number between 0-6), also since "the base station 902 determine that the current UL-DL subframe configuration does not support the anticipated downlink traffic" where this determination moment is a given time passes. See also para. 0066, The first and second UEs 904, 906 may refrain from performing D2D transmissions on subframe 4 (and on any other subframes converted from uplink to downlink subframes). That is, in this example, the first and second UEs 904, 906 may not transmit or receive D2D communications on subframe 4. The first and second UEs 904, 906 determines, based on the received D2D resource message 916, the resources allocated for D2D transmissions within one or more uplink subframes in the reconfigured UL-DL subframe configuration. In this configuration, an offset between when the D2D resource message 916 (or other L1 signaling) is sent and when the D2D resources occur may be fixed (e.g., predetermined) or configurable based on network signaling).

Applicant argued that, see page 9 paragraph 2, filed May 18, 2022 with respect to claims 13, “…Claim 13 depends directly from independent claim 12. As discussed above, Yao fails to disclose the above-referenced limitation of independent claim 12. Further, given that Yao is silent in this regard, it logically follows that Yao also fails to render obvious, at least, this limitation. Hwang fails to supply that which Yao lacks because Hwang is generally silent with respect to a first DL symbol of UL-DL configuration. Thus, Hwang fails to remedy the defects of Yao with respect to, at least, the above-referenced limitation. Further, even assuming arguendo a skilled person were to combine the references in the manner suggested by the Examiner, the combination would still fail to render independent claim 12 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant's own disclosure as a guide. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 13, Hwang discloses, wherein a given time is a processing delay of 10 ms (see Fig.3, para. 0046, TDD configuration switch is 10 ms  / a processing delay of 10 ms, clearly teaches TDD configuration switch is 10 ms, also the length of GP needs to be large enough to allow the UE to switch to the timing advanced uplink transmission, Fig.1, para. 0004).

Additional rejections in view of IDS filed 5/13/2022

Claims 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Z JP 2015-524221A (D1), and further in view of W02014/188811 (D2).


JP 2015-524221A discloses (see paragraphs [0032], [0035] to [0044]) describes a method of reconfiguring a TDD uplink/ downlink configuration (corresponding to the "UL-DL configuration" of the present application). The UE receives TDD reconfiguration information (corresponding to "update information of the UL--DL structure" in the present application) from the network side, and the information is included in the RRC reconfiguration message (corresponding to the "upper layer signaling'' in the present application) : After the UE receives the TDD reconfiguration information (corresponding to the "timing when the update information has been received", the wireless frame number and the subframe number indicated by the received TDD reconfiguration information is a "system frame number" ; and the system frame number is set to a first value). Tt corresponds to the timing when the subframe number is the second value, and describes the use of the TDD uplink/ downlink configuration indicated by the TDD reconfiguration information (corresponding to the "switching" in the present application), and 
W02014/188811 teaches (see paragraphs [0161] and [0162]), the UE receives RRC signaling instructing the eNode TDD configuration. The UE transmits a response to the RRC signaling (corresponding to the "timing to transmit a completion notice to the RRC reconfiguration", and it is described that at the reconfiguration point, the TDD configuration is changed to change the TDD configuration. Therefore, it could have been easily conceived by a person skilled in the art to apply the technique described in the cited document 2 in the invention described in the cited document to use the TDD uplink/ downlink configuration lo which the message output is instructed after the UE responds to the RRC reconfiguration message.



/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469